Appeal by relator from an order of the Clinton County Court dismissing a writ of habeas corpus. On May 23, 1935, relator was convicted in the Court of General Sessions of the County of New York of robbery, second degree, and sentenced to Elmira Reformatory “ there to be dealt with according to law.” On December 5, 1936, relator was released on parole and thereafter, on October 4, 1937, was returned to the reformatory as a parole violator and was then transferred to Clinton Prison. It is the contention of the relator that he is illegally detained in that he was not sentenced for any particular term and that, pursuant to the provisions of section 1931 of the Penal Law, the court authorized to pass sentence must determine such sentence. Section 288 of the Correction Law and the succeeding sections contain provisions applying specially to the Elmira Reformatory and persons committed to that institution “ shall be imprisoned according to this article, and not otherwise.” The term of imprisonment shall be terminated by the Board of Parole and shall not be for longer than the maximum term prescribed for the crime for which sentenced, which maximum term prescribed for robbery, second degree, is fifteen'years. (Penal Law, §2127.) Relator *762was transferred to Clinton Prison pursuant to the provisions of section 293 of the Correction Law. Subdivision 3 of that section provides that a prisoner so transferred to a State prison “ shall be confined in such prison as under an indeterminate sentence, commencing with his imprisonment in the reformatory, with a minimum of one year and a maximum fixed by law for the crime of' which the prisoner was convicted and sentenced.” The sentence of relator tc Elmira Reformatory and his transfer to prison was in accordance with the statute, and the writ of habeas corpus was properly dismissed. Order appealed from unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Sehenck and Poster, JJ.